       Case 3:20-cv-04929-WHA Document 76 Filed 05/06/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                          NORTHERN DISTRICT OF CALIFORNIA

 8                                 SAN FRANCISCO DIVISION

 9

10   JUAN FLORES-MENDEZ, an individual and      Case No. 3:20-cv-04929-WHA
     AMBER COLLINS, an individual, and on
11   behalf of classes of similarly situated    Assigned to Hon. William Alsup, CR 12
     individuals,
12                                              [PROPOSED] ORDER LIFTING STAY
                     Plaintiffs,                PURSUANT TO STIPULATION
13
           v.                                   (Filed concurrently with Stipulation]
14
     ZOOSK, INC., a Delaware corporation; and
15   SPARK NETWORKS SE, a German
     corporation,
16
                     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                                               PROPOSED ORDER LIFTING STAY
                                                                          3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 76 Filed 05/06/21 Page 2 of 2



 1                                         ORDER
 2         Pursuant to the Stipulation of the Parties and upon good cause shown, IT IS
 3   HEREBY ORDERED that the stay imposed by paragraph 1 of the Court’s order
 4   dated March 22, 2021 is hereby lifted and otherwise the provisions of that order shall
 5   remain in place.
 6   IT IS SO ORDERED.

 7
               May 6, 2021.
     DATED: ____________________            ____________________________________
 8                                          HON. WILLIAM H. ALSUP
 9                                          UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              PROPOSED ORDER LIFTING STAY
                                              -2-
                                                                         3:20-CV-04929-WHA
